DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the full scope of the recited “non-transitory computer-readable medium”, when read in light of the corresponding original specification disclosure, includes transitory signals.   Paragraph 0136 of the specification states, “A non-transitory storage medium may be any available medium that can be accessed by a general purpose or special purpose computer”.  “Any” medium includes propagating signals.   Further, in the same paragraph, applicant’s specification states, “wireless technologies such as infrared, radio, and microwave are included in the definition of medium”.  This, when interpreted in light of the disclosure with applicant being his own lexicographer, the full scope of the “non-transitory computer-readable medium” recited in claim 20 includes “wireless technologies such as infrared, radio, and microwave”, and thus includes transitory propagating signals, 
which are non-statutory per se. (In re Nuijten). 



Allowable Subject Matter
Claims 1-19 are allowed.  Claim 20 is allowable over the prior art, but remains rejected under 35 USC 101 above and will be allowable when this rejection is overcome. 

The following is a statement of reasons for the indication of allowable subject matter:  

Fithian et al. (US 2016/0132719 A1) is the most comprehensive reference relative to the requirements of claim 1.  Regarding claim 1, Fithian discloses (except for elements highlighted in italicized bold below) a computer implemented method (see figure 1 and paragraphs 0032-0034) for face classification in an online marketplace, comprising: 

receiving a listing comprising at least one image for the online marketplace (a social media listing is received whereby a user wishes to set a policy to obscure certain faces:

    PNG
    media_image1.png
    303
    652
    media_image1.png
    Greyscale

	For example:

    PNG
    media_image2.png
    300
    659
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    132
    661
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    96
    663
    media_image4.png
    Greyscale

);

classifying, by at least one processor that implements a distribution-balance trained machine learning model, each human face candidate within the at least one image as being one of a private human face or a non-private human face (a machine learning model is trained based on user images to classify faces as publicly viewable or never viewable:

    PNG
    media_image5.png
    141
    667
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    142
    662
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    471
    664
    media_image7.png
    Greyscale

 ); 

receiving, from a user device, a search query that is mapped to the listing in the online marketplace; and 

transmitting, to the user device, a query response comprising the listing that includes a first image of the at least one image determined to not include any private human faces or obscures any private human faces within the first image based at least in part on the classifying (

    PNG
    media_image8.png
    382
    650
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    605
    662
    media_image9.png
    Greyscale

).

	Fithian does not teach, as indicated above:

“for face classification in an online marketplace”,
“receiving a listing comprising at least one image for the online marketplace”,
“one processor that implements a distribution-balance trained machine learning model”, and
receiving, from a user device, a search query that is mapped to the listing in the online marketplace.

	Regarding the “online marketplace” limitations above, Greenman, “Comparison of advertising strategies between the indoor tanning and tobacco industries”, J AM ACAD DERMATOLVOLUME 62, NUMBER 4, copyright 2009 by the American Academy of Dermatology, Inc. doi:10.1016/j.jaad.2009.02.045, pages 685.e1-685.e18, teaches the need to “selectively” de-identify faces in advertisements as necessary:


    PNG
    media_image10.png
    178
    549
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    536
    864
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    874
    1116
    media_image12.png
    Greyscale

.

	Fithian is open to other applications:


    PNG
    media_image13.png
    104
    655
    media_image13.png
    Greyscale


	While it would have been obvious to apply the Fithian system to train and classify faces as public and private for selectively obscuring faces in marketplace advertisements, including online advertisements, the Fithian/Greenman combination still would not teach the following claim 1 requirements:

“receiving, from a user device, a search query that is mapped to the listing in the online marketplace”, and
 “one processor that implements a distribution-balance trained machine learning model”.
	
	Regarding “implements a distribution-balance trained machine learning model”, Zhang et al. (US 2019/0147250 A1) teaches a machine learning system (figures 1, 5A, and 8 et al.), wherein Zhang teaches a distribution-balance trained machine learning model:


    PNG
    media_image14.png
    512
    607
    media_image14.png
    Greyscale

.

	While it would have been obvious to apply, to the training required by Fithian as described above, a “distribution-balanced” model as taught by Zhang, the Fithian/Greenman/Zhang combination would still not teach the limitation of “receiving, from a user device, a search query that is mapped to the listing in the online marketplace”.   Furthermore, the “distribution-balanced” along with the “receiving, from a user device” limitations (even if prior are were produced), if added to the current combination to achieved the invention of claim 1, would be guided by impermissible hindsight at this point.  Thus, the examiner concludes that these references are relevant as described above, but that the claimed invention is un-obvious in view of the combination of references having been described. 

	Independent claims 11 and 20 recite equivalent limitations, and the remainder of the claims are dependent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665